Opinion issued November 10, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00207-CR
———————————
DONALD
WAYNE DAVIS, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 228th District Court
Harris
County, Texas

Trial
Court Case No. 1240256
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Donald Wayne Davis, pleaded
guilty to the offense of burglary of a building with intent to commit theft,
and the trial court, in accordance with his plea agreement with the State,
sentenced him to confinement for 2 years.  

          After the trial court sentenced
appellant to a punishment that fell within the terms of the plea agreement, it certified
that this case is a plea-bargained case and appellant has no right to appeal.  Although appellant timely filed a pro se
notice of appeal, he does not appeal any pre-trial matters, and the trial court
did not give him permission to appeal.
           We conclude that the trial court’s certification
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” is supported by the
record that shows that he entered into an agreed plea with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss this appeal “without further
action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).